DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/03/2019, 08/05/2021, and 02/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference number of 1" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for continuous renewal" in claims 1 and 4; “means for displaying” in claims 6 and 18; “means for communicating” in claims 6 and 18; “means for indicating” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "circulation unit" in claims 3-4, 6, 15, and 18 and “adjusting unit” in claims 5 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0231628 A1- Nozaki et al. (hereafter Nozaki).
Claim 1: “A device (1', 1") for storing at least one human or animal tissue with a view to transplantation or ex vivo experimentation, the device comprising at least one chamber (1) which is suitable for receiving and storing said at least one tissue in a liquid storage medium and which comprises means (4a and 4b, 5a and 5b) for continuous renewal of said medium in said at least one chamber, characterized in that the device additionally comprises means (6a and 6b, 7a and 7b) for adjusting at least one physicochemical parameter of said medium, including its pH, by continuous circulation of a buffer gas in said at least one chamber outside of and in contact with said medium.”:  Nozaki discloses the invention relates to a biological sample packaging container and which a biological sample manufactured by a cell processing center is accommodated to be conveyed to medical institutions and the like, and is applied to a living body as medical treatment (Para. [0002], lines 4-7).  Further, Nozaki discloses the medical treatment can be used for treatment such as transplantation (Para. [0013], lines 2-3).  Nozaki discloses the device (container) includes a recessed part for holding the sample (Para. [0051], lines 3-4).  Further, Nozaki disclose the movement of the culture medium is suppressed at the time of conveyance and opening, and as a result, a risk of biological contamination is suppressed (Para. [0052], lines 18-21).  Also, Nozaki discloses culture medium replacement is performed so that an old culture medium is discharged and a new culture medium is supplied through the flow channel tubes 211 to 214 (Para. [0072], lines 9-11); Nozaki discloses the packaging container main body part allows the second packaging container lid part used for conveyance to be replaced by the first packaging container lid part having the flow channel tubes that allow liquid and gas to be moved to/from the outside (Para. [0053], lines 1-5).  Further, Nozaki disclose pH of the culture medium can be controlled by supplying carbon dioxide from the outside (Para. [0141], lines 12-13).

Claim 2: “wherein said at least one chamber (1) has: - a vessel (2) having a base (2a) continued by a peripheral side wall (2b) extending from said base,”:  Nozaki discloses a vessel (container 110) having a base, illustrated in Fig. 1A and a peripheral side wall, also illustrated in Fig. 1A, which extends from the base, illustrated in annotated Fig. 1A below.

    PNG
    media_image1.png
    580
    1102
    media_image1.png
    Greyscale

“-and an at least partially translucent or transparent cover (3) mounted on said side wall,”:  Nozaki discloses a transparent packaging container lid part main body 102 (Para. [0056], lines 28-29, Fig. 1C).
“and wherein said adjusting means (6a and 6b, 7a and 7b) comprise delivery and discharge orifices (6a and 6b) for delivering and discharging said buffer gas, into and out of said at least one chamber, said delivery and discharge orifices being formed in an upper zone of said side wall adjacent to said cover, in such a way that said buffer gas is delivered to and discharged from said at least one chamber above said medium.”:  Nozaki disclose the packaging container lid part includes a first packaging container lid part that has flow channel tubes allowing liquid and gas to be moved between the sample storage container and the outside and that is used at the time of culture of the biological sample (Para. [0051], lines 10-14).

Claim 11: “wherein said at least one human or animal tissue is a corneal sample.”:  Nozaki disclose epithelial cells such as oral mucosal cells, corneal epithelial cells, and epidermal cells are sown in the insertion-type culture container 113 (Para. [0072], lines 3-6).

Claim 12: “wherein said vessel has a substantially hemispherical inner face (2c).”:  Nozaki disclose the shapes of the packaging container main body part 105 and the insertion-type culture container 113 can vary (Para. [0083], lines 4-5).

Claim 13: “wherein said cover (3) is designed for single opening and is provided with means (3b) for indicating to an operator that is has previously been opened.”:  Nozaki disclose, the sample container and the like in the packaging container are in an unopened State during the conveyance, and thus the cleanliness of Grade A can be kept (Para. [0122], lines 14-16).  Further, Nozaki discloses an incoming inspection of the biological sample is conducted at the destination (Para. [0125], lines 1-2); a sample used for medical treatment needs to be non-invasively inspected. Specifically, the inspection needs to be conducted by a method in which the biological sample is not contacted directly or through the culture medium (Para. [0125], lines 8-12).  Additionally, Nozaki discloses the first gasket 103 is long in the vertical direction (sealing direction), and thus the culture medium can be prevented from being moved during the conveyance and at the time of opening the packaging container (Para. 0076], lines 12-15); the packaging container lid part and the packaging container main body part are integrally fixed to each other using the screw ring part 115. Although the container is conveyed in this state, the second gasket 104 Sup presses the movement of gas and liquid during the conveyance, and further prevents bacteria and the like from entering from the outside of the packaging container. Thus, the cleanliness inside the packaging container can be kept (Para. [0077], lines 3-10); thus, the first gasket 103 (includes a sealing direction of closing) and the second gasket 104 once opened would indicate to the operator that the device has been previously opened.

Claim 14: “wherein said buffer gas is carbon dioxide.”:  Nozaki disclose the culture medium can be controlled by supplying carbon dioxide (Para. [0141], lines 12-13).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0231628 A1- Nozaki et al. (hereafter Nozaki) above, and further in view of WO2015/021513 A1-Buskila et al. (hereafter Buskila).
Claim 3: “wherein said adjusting means (6a and 6b, 7a and 7b) additionally comprise: - fluidic couplings (7a and 7b) for said buffer gas, which communicate respectively with said delivery and discharge orifices (6a and 6b) and are able to circulate it under pressure and continuously in said at least one chamber (1), via a circulation unit (14)”:  Nozaki discloses the packaging container lid part includes a first packaging container lid part that has flow channel tubes (fluidic couplings) allowing liquid and gas to be moved between the sample storage container and the outside and that is used at the time of culture of the biological sample (Para. [0051], lines 10-14).  Further, Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).

Regarding claim 3, Nozaki teaches the invention discussed above in claim 2.  Further, Nozaki teaches at least one chamber, also discussed above.  However, Nozaki does not teach at least one sensor for said at least one physicochemical parameter, communicating with the interior of said at least one chamber and comprising a pH sensor.  
For claim 3, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches a pH sensor to determine the pH of a fluid held in the chamber (Para. [0025], lines 1-4), which reads on the instant claim limitation of at least one sensor for said at least one physicochemical parameter, communicating with the interior of said at least one chamber and comprising a pH sensor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include at least one sensor for said at least one physicochemical parameter, communicating with the interior of said at least one chamber and comprising a pH sensor as taught by Buskila, because Buskila teaches a sensor is used to sense a particular environmental condition in the chamber (Para. [0023], lines 3-4).

Regarding claim 3, Nozaki teaches the invention discussed above in claim 2.  However, Nozaki does not teach a microbiological sensor able to detect a given bacterium in the medium.
For claim 3, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches a microbial sensor (Para. [0036], line 1, which reads on the instant claim limitation of a microbiological sensor able to detect a given bacterium in the medium. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a microbiological sensor able to detect a given bacterium in the medium as taught by Buskila, because Buskila teaches a microbial sensor senses the presence of or the concentration of certain gases in the fluid as an indicator of microbial presence/activity and Buskila teaches an increases in concentration of a gas indicates an increase in microbial numbers (Para. [0036], lines 1-4).

Regarding claim 3, Nozaki teaches the invention discussed above in claim 2.  Further, Nozaki teaches tubes or channels (211-214, for supplying culture medium) which communicate into at least one chamber of the device.  However, Nozaki does not explicitly teach at least one opening in the side wall for introduction into the chamber of a therapeutic fluid or non-therapeutic fluid for preserving the at least one tissue and/or accelerating its tissue regeneration.
For claim 3, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches an opening on the side wall for introduction of a fluid (inlet 109, Para. [0075], line 3, Fig 3a), which reads on the instant claim limitation at least one opening in the side wall for introduction into the chamber of a therapeutic fluid or non-therapeutic fluid for preserving the at least one tissue and/or accelerating its tissue regeneration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include at least one opening in the side wall for introduction into the chamber of a therapeutic fluid or non-therapeutic fluid for preserving the at least one tissue and/or accelerating its tissue regeneration as taught by Buskila, because Buskila teaches the inlet 109 on the side wall of the main housing of the device provides for fluid 108 to pass into the main housing (chamber) of the device (Para. [0075], lines 3-4).

Claim 4: “wherein said means (4a and 4b, 5a and 5b) for renewal of said medium comprise introduction and removal orifices (4a and 4b) which are able to introduce said medium into and remove it from said at least one chamber (1), respectively from the direction of a first reservoir (24b) of the device, containing said unused medium to be introduced, and toward a second reservoir (25b) of the device, containing said used medium once removed, said introduction and removal orifices being formed in said vessel (2) and communicating respectively with two fluidic couplings (5a and 5b) for said medium, which are able to circulate said medium under pressure and continuously in said at least one chamber, via said circulation unit (14).”:  Nozaki discloses during the culture, culture medium replacement is performed so that an old culture medium is discharged and a new culture medium is supplied through the flow channel tubes 211 to 214. The example shows a case in which the supply flow channel tube 211 and the discharge flow channel tube 212 used for the upper layer and the supply flow channel tube 213 and the discharge flow channel tube 214 used for the lower layer, namely, four tubes in total are used. In the example, the culture media are supplied and discharged through different flow channel tubes. Thus, it is possible to avoid a mixture of a new culture medium and an old culture medium (Para. [0072], lines 9-19).  Additionally, Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).

Regarding claim 5, Nozaki teaches the invention discussed above in claim 2.  Further, Nozaki teaches a unit for adjusting temperature (monitoring device 507, Para. [0097], lines 13-14).  However, Nozaki does not explicitly teach the unit for adjusting the temperature of said medium in said at least one chamber to at least one predetermined value of between -20ºC and 50ºC, said adjusting unit being mounted outside said at least one chamber against said base. 
For claim 5, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches adjusting the temperature of the medium in at least one chamber at least one predetermined value (temperature control mechanism) which maintains the tissue sample at a desired temperature, which reads on the instant claim limitation of a unit for adjusting the temperature of said medium in said at least one chamber to at least one predetermined value of between -20ºC and 50ºC, said adjusting unit being mounted outside said at least one chamber against said base.
Buskila teaches the claimed invention except for the temperature control mechanism is mounted outside of at least one chamber against the base.  It would have been obvious to one having ordinary skill in the art to modify the invention of Nozaki, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a unit for adjusting the temperature of said medium in said at least one chamber to at least one predetermined value of between -20ºC and 50ºC as taught by Buskila, because Buskila teaches the temperature control mechanism may further include a thermometer to measure the temperature of the fluid (Para. [0028], lines 2-4) and Buskila teaches the temperature control mechanism switches off if a temperature reaches a pre-determined temperature value (Para. [0028], lines 11-13).  Further, Buskila teaches the temperature may be pre-selected and may range between 4ºC and 40ºC and the temperature may vary over a time frame (Para. [0031], lines 1-3).

Claim 6: “wherein the device additionally has a transportable unitary casing (21)”:  Nozaki discloses a transportable unitary casing (conveyance container 500, Para. [0120], lines 1-2).
“comprising: - a first recess (22) for receiving, in a removable manner, a thermally insulating block (15), which receives said chamber (1),”:  Nozaki discloses the conveyance container 500 is comprises an insulation material 503, where the insulation material is disposed on an inner side (a first recess) (Para. [0097], lines 8-9, Fig. 6, where Fig. 6 illustrates a cell conveyance container that’s conveys a sample container packaged in the packaging container in the first embodiment).
“- a circulation unit (14) for circulation of said at least one storage medium and said buffer gas in said chamber,”:  Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).  Further, Nozaki disclose the flow channel tubes allow liquid and gas to be moved between the storage container and the outside (Para. [0020], lines 9-10).
“- an electrical energy accumulator (23) for the functioning of the device,”:  Nozaki discloses a monitoring device 507, which is stored in the conveyance container 500 (Para. [0120], lines 6-7).
“- a second recess (24a) for receiving, in a removable manner, a first reservoir (24b) containing said unused medium to be introduced into said chamber, - a third recess (25a) for receiving, in a removable manner, a second reservoir (25b) containing said used medium once removed from said chamber,”:  Nozaki discloses during the culture, culture medium replacement is performed so that an old culture medium is discharged and a new culture medium is supplied through the flow channel tubes 211 to 214. The example shows a case in which the supply flow channel tube 211 and the discharge flow channel tube 212 used for the upper layer and the supply flow channel tube 213 and the discharge flow channel tube 214 used for the lower layer, namely, four tubes in total are used. In the example, the culture media are supplied and discharged through different flow channel tubes. Thus, it is possible to avoid a mixture of a new culture medium and an old culture medium (Para. [0072], lines 9-19).  Additionally, Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).
“- a microcontroller (26) with memory card (26a), which is able to permit traceability of storage conditions of said at least one tissue, in particular during transport of the device, comprising measured and adjustable values of said at least one physicochemical parameter, of the temperature of said medium and optionally of microbiological parameters, 3Application No. 16/475,964Docket No.: 28944/54470 Reply to Office Action of November 29, 2021 said card containing data relative to said medium and optionally to said at least one tissue and/or its donor,”:  Nozaki disclose the monitoring device 507 are stored into the cell conveyance container 500. The monitoring device 507 is turned on before storage to start the measurement, and the temperature, pressure and impact are measured throughout the all processes during the conveyance (Para. [0120], lines 6-10), where the monitoring device 507 monitors the tissue sample contained within.

Regarding claim 6, Nozaki teaches the invention discussed above.  Further, Nozaki teaches the invention a means for monitoring storage conditions above.  However, Nozaki does not explicitly teach a means for displaying the storage conditions and a communication means for communicating with a user, where the communication means is coupled to the microcontroller and able to allow the operator to access the storage conditions and modify them.
For claim 6, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches the storage device comprise a user interface for displaying real time data in relation to the environmental conditions to the user (Para. [0046], lines 1-3), and Buskila teaches the device includes a microcontroller which provide optimal conditions to the storage chamber (Para. [0060], lines 1-3), which reads on the instant claim limitation of a means for displaying the storage conditions and a communication means for communicating with a user, where the communication means is coupled to the microcontroller and able to allow the operator to access the storage conditions and modify them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a means for displaying the storage conditions and a communication means for communicating with a user, where the communication means is coupled to the microcontroller and able to allow the operator to access the storage conditions and modify them as taught by Buskila, because Buskila teaches the data displayed on the user interface (user display and communication means for communicating with the operator/user) can include one or a combination of temperature, pH, fluid flow, microbial presence and activity and power status of the device and the device may also include a manual over-ride systems to allow a user to over-ride the automatic control of the device (allows user to access storage conditions and modify them, Para. [0046], lines 3-7).

Claim 7: “wherein the device is suitable for simultaneous storage and quality control of several said tissues,”:  Nozaki discloses a multiple packaging configuration can be adapted to the packaging container (Para. [0129], lines 20-21), where the packaging container 100 stores sample tissues.  Further, Nozaki disclose the multiple packaging configuration allows for transportation into facilities with segmentalized cleanliness levels (form of quality control, Para. [0129], lines 21-22) and Nozaki discloses the packaging container is opened stepwise to keep the inside packaging clean or free of contamination (form of quality control, Para. [0129], lines 5-6).
“the device comprising: - a plate (29) configured to receive, in a circular or linear arrangement, a plurality of said chambers (1) which are respectively adapted to contain said tissues bathing in said storage media, being identical or different, of which the temperatures and some said physicochemical parameters are adjusted individually,”:  Nozaki disclose the packaging container 100 includes a circular arrangement at the bottom (plate) configured to receive a plurality of chambers adapted to contain tissues bathing in culture media.  Further, Nozaki disclose a monitoring device 507 that measures the temperature, pressure, and oscillation during the conveyance (Para. [0097], lines 13-14) and environments (Para. [0098], lines 14-16).
“- a receptacle (33) for at least one said first reservoir (24b) and one said second reservoir (25b) that are coupled to each of said chambers,”:  Nozaki disclose a receptacle (110 sample container) and Nozaki discloses during the culture, culture medium replacement is performed so that an old culture medium is discharged and a new culture medium is supplied through the flow channel tubes 211 to 214. The example shows a case in which the supply flow channel tube 211 and the discharge flow channel tube 212 used for the upper layer and the supply flow channel tube 213 and the discharge flow channel tube 214 used for the lower layer, namely, four tubes in total are used. In the example, the culture media are supplied and discharged through different flow channel tubes. Thus, it is possible to avoid a mixture of a new culture medium and an old culture medium (Para. [0072], lines 9-19).  Additionally, Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump) the circulation unit comprises pumps (pg. 5, lines 17-18).
“and - analysis means which are mounted movably with respect to said plate.”:  Nozaki disclose the bottom surface of the sample container 110 is exposed, and thus an observation by a phase-contrast microscope or the like can be realized under the optical conditions (analysis means, Para. [0088], lines 16-18) and Nozaki disclose cell configurations, cell adhesion, and the like are evaluated by an inverted-contrast microscope and all the samples can be evaluated (Para. [0125], lines 13-17).

Claim 8: “wherein said plate (29) has a surface (29a) for receiving said chambers (1), which is in the form of a circular crown with an axis of symmetry (X) and which has a succession of recesses (30a and 30b) for said chambers, said recesses being distributed according to said circular arrangement and being adapted for the attachment of said fluidic couplings for said buffer gas (7a and 7b) and for said medium (5a and 5b), said pH sensor (8) and said temperature sensor, and wherein said analysis means are mounted in rotation on a mobile support (30) centered on said axis of symmetry, mounted underneath said plate.”:  Nozaki discloses a multiple packaging configuration can be adapted to the packaging container (Para. [0129], lines 20-21), where the packaging container 100 stores sample tissues, where the multiple packaging containers would provide for a succession of circular recesses for chambers.  Further, Nozaki disclose the packaging container 100 includes a circular arrangement at the bottom (plate) configured to receive a plurality of chambers adapted to contain tissues bathing in culture media.  Further, Nozaki disclose a monitoring device 507 that measures the temperature, pressure, and oscillation during the conveyance (Para. [0097], lines 13-14) and environments (Para. [0098], lines 14-16).  Nozaki disclose the packaging container lid part includes a first packaging container lid part that has flow channel tubes allowing liquid and gas to be moved between the sample storage container and the outside and that is used at the time of culture of the biological sample (Para. [0051], lines 10-14).  Further, Nozaki disclose pH of the culture medium can be controlled by supplying carbon dioxide from the outside (Para. [0141], lines 12-13).
“and wherein said analysis means are mounted in rotation on a mobile support (30) centered on said axis of symmetry, mounted underneath said plate.”:  Nozaki disclose the bottom surface of the sample container 110 is exposed, and thus an observation by a phase-contrast microscope or the like can be realized under the optical conditions (analysis means, Para. [0088], lines 16-18) and Nozaki disclose cell configurations, cell adhesion, and the like are evaluated by an inverted-contrast microscope and all the samples can be evaluated (Para. [0125], lines 13-17).  Additionally, Nozaki discloses a monitoring device 507, which is stored in the conveyance container 500 (Para. [0120], lines 6-7).

Claim 15: “wherein said circulation unit (14) comprises pumps.”: Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).

Regarding claim 16, Nozaki teaches the invention discussed above in claim 3.  Further, Nozaki teaches adjusting means also discussed above.  However, Nozaki does not explicitly teach a microbial sensor which is functionalized to and able to detect a given bacterium in the medium.
For claim 16, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches a microbial sensor (Para. [0036], line 1, which reads on the instant claim limitation of a microbiological sensor able to detect a given bacterium in the medium. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a microbiological sensor able to detect a given bacterium in the medium as taught by Buskila, because Buskila teaches a microbial sensor senses the presence of or the concentration of certain gases in the fluid as an indicator of microbial presence/activity and Buskila teaches an increases in concentration of a gas indicates an increase in microbial numbers (Para. [0036], lines 1-4).

Regarding claim 16, Nozaki teaches the invention discussed above in claim 3.  Further, Nozaki discloses a peripheral side wall.  However, Nozaki does not disclose at least one opening in the side wall for introduction into the at least one chamber of a therapeutic fluid or non-therapeutic fluid for preserving at least one tissue and/or for accelerating its tissue regeneration.
For claim 16, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches an opening on the side wall for introduction of a fluid (inlet 109, Para. [0075], line 3, Fig 3a), which reads on the instant claim limitation at least one opening in the side wall for introduction into the chamber of a therapeutic fluid or non-therapeutic fluid for preserving the at least one tissue and/or accelerating its tissue regeneration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include at least one opening in the side wall for introduction into the chamber of a therapeutic fluid or non-therapeutic fluid for preserving the at least one tissue and/or accelerating its tissue regeneration as taught by Buskila, because Buskila teaches the inlet 109 on the side wall of the main housing of the device provides for fluid 108 to pass into the main housing (chamber) of the device (Para. [0075], lines 3-4).

Regarding claim 17, Nozaki teaches the invention discussed above in claim 5.  Further, Nozaki teaches an adjusting unit for adjusting the temperature of at least one chamber and temperature sensor (monitoring device 607, discussed above).  However, Nozaki does not explicitly teach a Peltier module with connectors.
For claim 17, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches Peltier device (Para. [0029], line 2), which reads on the instant claim limitation of a Peltier module with connectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a Peltier module with connectors as taught by Buskila, because Buskila teaches the device includes one or more heating and cooling members and the device includes at least a first plate attached to a heat sink and a fan member and at least a second plate attached to the storage chamber; where the plates may be attached to the heat sink and fan and the storage chamber respectively by a thermo-conductive compound. Applying a current to the plates causes one of the plates to heat up and the other plate to cool. The direction of the current applied determines which plate heat and which cools.  Also, the temperature of the storage chamber may be varied and is controllable to achieve a desired temperature (Para. [0029], lines 2-8).   Further, Buskila teaches by heating and or cooling element 13, it is envisaged that it encompasses a Peltier device (Para. [0060], lines 9-10).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0231628 A1- Nozaki et al. (hereafter Nozaki) above, and in view of WO2015/021513 A1-Buskila et al. (hereafter Buskila), and in further view of US 2015/0231628 A1-Nozaki et al. (hereafter Nozaki).
Claim 18: “said vessel (2) of said chamber (1) being metallic, - said circulation unit (14) comprises pumps,”:  Nozaki teaches a heat storage box 601 comprises metal 606 (Para. [0099], lines 5-6).  Further, Nozaki discloses a fluid control mechanism (1080) which comprises parts which functions as a pump to move fluid (circulation pump); further, per the instant application, the circulation unit comprises pumps (pg. 5, lines 17-18).

Regarding claim 18, Nozaki teaches the invention discussed above in claim 6.  Further, Nozaki teaches a thermally insulating block (insulation material 503) discussed above, and Nozaki teaches   However, Nozaki does not explicitly teach wherein the thermally insulating block is made of a polymer.
For claim 18, Nozaki teaches an insulation material 503 id disposed on the inner side of the device (Para. [0097], lines 8-9), which reads on the instant claim limitation of a thermally insulating block.
Nozaki discloses the claimed invention of a thermally insulating block (insulation material 503) except for the material is made of a polymer.  It would have been obvious to one having ordinary skill in the art to modify the invention of Nozaki to include the thermally insulating block (insulation material 503) to be made of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.

Regarding claim 18, Nozaki teaches the invention discussed above in claim 6.   Further, Nozaki teaches an electrical energy accumulator Nozaki discloses a monitoring device 507, which is stored in the conveyance container 500 (Para. [0120], lines 6-7).  However, Nozaki does not explicitly teach wherein the electrical energy accumulator comprises a battery.
For claim 18, Buskila teaches a battery 32 for powering the device (Para. [0070], line 2), which reads on the instant claim limitation of wherein the electrical energy accumulator comprises a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include wherein an electrical energy accumulator comprises a battery as taught by Buskila, because Buskila teaches the main components of the device are typically powered by an external power source, although a re-chargeable battery is also used for back up and transport of the device (Para. [0070], lines 1-3).

Regarding claim 18, Nozaki teaches the invention discussed above.  Further, Nozaki teaches the invention a means for monitoring storage conditions above.  However, Nozaki does not explicitly teach a means for displaying the storage conditions comprises a touch screen and a communication means for communicating with an operator comprises an antenna and are able to allow the operator to access the storage conditions and modify them, by modifying the flow rate and/or pressure of the buffer gas in order to adjust the pH of the medium.
For claim 18, Buskila teaches an invention relating to a device for providing optimal conditions for the survival of a tissue sample to extend the lifespan of the tissue for experimental purposes (Para. [0002], and Buskila teaches the storage device comprise a user interface for displaying real time data in relation to the environmental conditions to the user (Para. [0046], lines 1-3), and Buskila teaches the device includes a microcontroller which provide optimal conditions to the storage chamber (Para. [0060], lines 1-3), which reads on the instant claim limitation of a means for displaying the storage conditions comprises a touch screen and a communication means for communicating with an operator comprises an antenna and are able to allow the operator to access the storage conditions and modify them, by modifying the flow rate and/or pressure of the buffer gas in order to adjust the pH of the medium.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nozaki to include a means for displaying the storage conditions and a communication means for communicating with a user, where the communication means is coupled to the microcontroller and able to allow the operator to access the storage conditions and modify them as taught by Buskila, because Buskila teaches the data displayed on the user interface (user display and communication means for communicating with the operator/user) can include one or a combination of temperature, pH, fluid flow, microbial presence and activity and power status of the device and the device may also include a manual over-ride systems to allow a user to over-ride the automatic control of the device (allows user to access storage conditions and modify them, Para. [0046], lines 3-7) and one or more parameters of the device may be controlled via a smart phone or other smart device (touch screen, Para. [0047], lines 2-3).  Additionally, Buskila teaches the microcontroller receives input signals and controls the pH by receiving pH input and effecting an output to maintain a constant pH (Para. [0062], lines 2-5).  

Claim 19: “wherein said analysis means comprise a microscope for counting living cells in said tissues.”:  Nozaki disclose the bottom surface of the sample container 110 is exposed, and thus an observation by a phase-contrast microscope or the like can be realized under the optical conditions (analysis means, Para. [0088], lines 16-18) and Nozaki disclose cell configurations, cell adhesion, and the like are evaluated by an inverted-contrast microscope and all the samples can be evaluated (Para. [0125], lines 13-17).
Claim 20: “wherein said mobile support (30) is provided with notches (31) for positioning said analysis means at defined angular positions with respect to said chambers, which are arranged according to one said succession of radial pairs of said recesses.”:  Nozaki disclose the bottom surface of the sample container 110 is exposed, and thus an observation by a phase-contrast microscope or the like can be realized under the optical conditions (analysis means, Para. [0088], lines 16-18) and Nozaki disclose cell configurations, cell adhesion, and the like are evaluated by an inverted-contrast microscope and all the samples can be evaluated (Para. [0125], lines 13-17).  Further, Nozaki disclose the biological sample packaging container having Such lid members for culture, culture can be performed by an automatic culture apparatus that can perform all or any one of culture medium replacement in an airtight state, a microscope observation, and automatic culture (Para. [0053], lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799